Exhibit 10.1

 

LOGO [g369080g0329003801057.jpg]

KEYBANK NATIONAL ASSOCIATION

CONFIRMATION

 

Date:    27-Mar-2017 To:    NexPoint Residential Trust Operating Partnership,
L.P. (“Counterparty”) Attn:    Kris Barber, Matt McGraner Email/Facsimile
Number:    MSTHedgingDEN@chathamfinancial.com; MMcGraner@HighlandCapital.com
From:    KeyBank National Association (“KeyBank”) Re:   

Interest Rate Swap Transaction (“Transaction”)

(Deal # 327440 / Tran # 327440)

USI:    1030451927327440RA428193910700000000000000

Ladies and Gentlemen:

The purpose of this letter agreement is to set forth the terms and conditions of
the Transaction entered into between us on the Trade Date specified below. This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions (the
“Definitions”) as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”), and amended from time to time, are incorporated into
this Confirmation. In the event of any inconsistency between this Confirmation
and the Definitions, this Confirmation will govern.

This Confirmation supplements, forms part of and is subject to, the ISDA Master
Agreement dated as of May 09, 2016, as amended and supplemented from time to
time (the “Agreement”), between you and us. All provisions contained in the
Agreement shall govern this Confirmation except as expressly modified below.

Each party represents to the other party that:

 

(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into this Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into this Transaction. No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of this Transaction.

 

 

 

Page 1



--------------------------------------------------------------------------------

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.

 

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of this Transaction.

The terms of the Transaction to which this Confirmation relates are as follows:

1. General Terms:

 

Notional Amount:    $100,000,000.00 USD Trade Date:    27-Mar-17 Effective Date:
   01-Apr-17 Termination Date:    01-Apr-22 Business Days:    New York Fixed
Amounts Details:    Fixed Rate Payer:    Counterparty Fixed Rate Payer
Payment Dates:    Monthly, on the 1st, commencing on 01-May-17 up to and
including the Termination date, subject to adjustment in accordance with
Modified Following Business Day Convention Period End Dates:    Monthly on the
1st commencing 01-May-17 subject to No Adjustment Fixed Rate:    1.95700% Fixed
Rate Day Count Fraction:    Act/360 Floating Amount Details:    Floating Rate
Payer:    KeyBank Floating Rate Payer Payment Dates:    Monthly, on the 1st,
commencing on 01-May-17 up to and including the Termination date, subject to
adjustment in accordance with Modified Following Business Day Convention Period
End Dates:    Monthly on the 1st commencing 01-May-17 subject to No Adjustment
Floating Rate for Initial Calculation Period including Spread:    To be
determined

 

 

 

Page 2



--------------------------------------------------------------------------------

Floating Rate Option:    USD-LIBOR-BBA, however the reference to “two London
Banking Days” in the third line of the definition of “USD-LIBOR-BBA” as
published in Section 7.1.(ab)(xxii) of the 2006 ISDA Definitions is replaced
with “ one London Banking Day”. Designated Maturity:    1-Month Spread:    None
Floating Rate Day Count Fraction:    Act/360 Reset Dates:    The first day of
each Floating Rate Payer Calculation Period, subject to No Adjustment 2.
Calculation Agent: As per the Agreement, or if not specified therein, KeyBank 3.
Account Details    Payment Method:    FEDWIRE Please pay us at:    KEYBANK
NATIONAL ASSOCIATION    ABA    A/C    ATTN: DERIVATIVE OPERATIONS We will pay
you at:    NEXBANK SSB DALLAS TX    ABA    FOR THE ACCOUNT OF NEXPOINT
RESIDENTIAL TRUST, INC    A/C

4. Other Provisions:

5. Other Conditions:

6. Counterparty Portal Access:

KeyBank will provide access to view the daily mid-market marks of your
outstanding Transactions through a secured website, Key Derivatives On-line
(“KDO”). Unless you notify KeyBank in writing that you do not agree to receive
the daily mid-market marks via KDO, you agree that KDO is an acceptable and
reliable manner of disclosure.

The following individuals will receive logon information and access to KDO once
this Confirmation has been executed by an authorized signer(s) and returned to
KeyBank. Please provide additional names and contact information in writing as
required.

 

Name

  

Email Address

           

 

 

 

Page 3



--------------------------------------------------------------------------------

Please confirm the foregoing correctly sets forth the terms of our agreement by
responding within two (2) Business Days by returning an executed copy of this
Confirmation to the attention of Derivative Operations at
Derivatives_Documents@KeyBank.com or facsimile at (216) 370-6210. Failure to
respond within such period shall not affect the validity or enforceability of
this Transaction, and shall be deemed to be an affirmation of the terms and
conditions contained herein, absent manifest error.

 

Regards, KeyBank National Association

/s/ Mary Chudzinski

Name:   Mary Chudzinski Title:   Authorized Signatory

 

Accepted and Confirmed as of the Trade Date
NexPoint Residential Trust Operating Partnership, L.P.

/s/ Brian Mitts

Name:   Brian Mitts Title:   CFO

 

 

 

Page 4